UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14c of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement Tropicana Las Vegas Hotel and Casino, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TROPICANA LAS VEGAS HOTEL AND CASINO, INC. 3801 Las Vegas Boulevard South Las Vegas, Nevada 89109 INFORMATION STATEMENT Pursuant to Section 14 of the Securities Exchange Act of 1934, as amended, and Regulation 14C and Schedule 14C Thereunder We are not asking you for a proxy and you are requested not to send us a proxy. INTRODUCTION This notice and information statement (the “Information Statement”) is being mailed on or about October 12, 2012 to our stockholders of record as of September 24, 2012 pursuant to Section 14C of the Exchange Act of 1934, as amended, to inform our stockholders that the holders of a majority of our outstanding shares of Common Stock executed a written consent dated October 12, 2012 (the “Consent”) approving an amendment (the “Amendment”) to our Certificate of Incorporation, as amended (our “Certificate of Incorporation”), increasing the number of shares of all classes of stock that the Corporation is authorized to issue from 21,828,510 shares to 35,049,202 shares consisting of the following by class: ● Class A Common Stock authorized shares from 15,000,000 shares to 16,500,000 shares; ● Class B Common Stock authorized shares from 5,182,808 shares to 16,500,000 shares; and ● Class A Preferred Stock authorized shares from 1,645,702 shares to 2,049,202 shares. This notice and the information statement attached hereto shall be considered the notice required under Section 228(e) of the Delaware General Corporation Law (the “DGCL”). Our Board of Directors has approved the Amendment and holders of a majority of our issued and outstanding voting stock have signed the Consent.Accordingly, your approval is not required and is not being sought. The Amendment will be effective when the Certificate of Amendment is filed with the Secretary of State of Delaware, which is expected to occur on or after November 1, 2012. The solicitation relating to the Consent was made by us and the expenses of such solicitation were borne by us.As of September 24, 2012, we had 12,101,824 shares of Class A Common Stock issued and outstanding, including shares of Class A Common Stock that would be issuable upon full conversion of shares of Class A Preferred Stock.Each stockholder of record was entitled to one vote for (i) each share of ClassA Common held on the record date and (ii) for each share of ClassA Common into which such holder’s shares of our ClassA Preferred held on the record date would convert.For the purposes of the Consent, holders of record of our ClassA Common and our ClassA Preferred vote as one class. The majority of our outstanding voting stock was required to approve the Amendment. Please read this notice carefully.It describes, among other things, certain information concerning the Amendment.The form of the Amendment is attached to this Information Statement as Exhibit A. Our principal executive office is located at 3801 Las Vegas Boulevard South, Las Vegas 89109. The Information Statement is available at www.troplv.com under Investor Relations. 2 This is Not a Notice of a Meeting of Stockholders and No Stockholders’ Meeting Will Be Held to Consider Any Matter Described Herein TROPICANA LAS VEGAS HOTEL AND CASINO, INC. 3801 Las Vegas Boulevard South Las Vegas, Nevada 89109 Information Statement Pursuant to Section 14 of the Securities Exchange Act of 1934 And Regulation 14C and Schedule 14C Thereunder To Our Stockholders: NOTICE IS HEREBY GIVEN that the following action was taken pursuant to the Consent to amend our Certificate of Incorporation to increase the number of shares of all classes of stock that the Corporation is authorized to issue from 21,828,510 shares to 35,049,202 shares consisting of the following by class and to be effective as of the filing of the amendment to our Certificate of Incorporation with the Delaware Secretary of State: ● Class A Common Stock authorized shares from 15,000,000 shares to 16,500,000 shares; ● Class B Common Stock authorized shares from 5,182,808 shares to 16,500,000 shares; and ● Class A Preferred Stock authorized shares from 1,645,702 shares to 2,049,202 shares. Stockholders of record as of September 24, 2012, the date the holders of a majority of our issued and outstanding voting stock sufficient to amend our Certificate of Incorporation signed the Consent, are entitled to Notice of the foregoing. We have asked our transfer agent, brokers and other custodians and fiduciaries to forward this Information Statement to the beneficial owners of the Class A Common Stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. This Information Statement will serve as written Notice to stockholders pursuant to Section 228(e) of the DGCL. THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS’ MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN. By Order of the Board of Directors, Alex Yemenidjian Chairman of the Board, President and Chief Executive Officer October12, 2012 3 Table of Contents Page The Amendment to Our Certificate of Incorporation 5 Principal Stockholders 7 Description of Capital Stock and Summary of Stockholders’ Agreement 12 Where You Can Find More Information 18 Exhibit A: Form of Certificate of Amendment to Certificate to Certificate of Incorporation 19 4 THE AMENDMENT TO OUR CERTIFICATE OF INCORPORATION BACKGROUND AND REASON FOR THE AMENDMENT On September 28, 2012, Tropicana Las Vegas Hotel and Casino, Inc., initiated a $40.0 million rights offering of a new series of preferred stock, the Class A Series 4 Convertible Participating Preferred Stock (the “Series 4 Preferred”), par value $0.01 per share, to raise additional capital to use for general corporate purposes, including funding of the ongoing capital improvements at the Company’s hotel and casino.The Rights Offering is being conducted in accordance with the terms of the Company’s Stockholders’ Agreement dated July 1, 2009. The Rights Offering is open to all of the Company’s stockholders of record as of September 24, 2012.The Company is offering 400,000 shares of Series 4 Preferred for sale in the Rights Offering at a purchase price per share of $100.Each stockholder of the Company has the right to subscribe to its pro rata portion of the Rights Offering as well as to make an oversubscription election to purchase additional shares in the Rights Offering to the extent other stockholders do not subscribe for their full pro rata portions (additional purchases to be made on a pro rata basis among the stockholders making oversubscription elections).The Company will issue an additional 80,000 shares of its Class A Common Stock, par value $0.01 per share, representing 2% of the number of shares of Class A Common Stock into which the shares of Series 4 Preferred being sold in the Rights Offering are initially convertible, to the stockholders making oversubscription elections in the Rights Offering (such shares of Class A Common Stock to be allocated among such oversubscribing stockholders on a pro rata basis according to the number of shares of Series 4 Preferred actually purchased as a result of their oversubscription elections). The Series 4 Preferred will have the initial conversion price of $10.00 per share (i.e., each share of Series 4 Stock will be initially convertible into 10 shares of Class A Common Stock ($100/$10)).As a result, the 400,000 shares of Series 4 Preferred to be sold in the Rights Offering will be initially convertible into 4,000,000 shares of Class A Common Stock. As a result of the Rights Offering, and because it will provide us with additional authorized but un-issued shares which could be utilized in future capital raising transactions or to otherwise carry out our business objectives, our Board of Directors has determined that it is in our best interests to increase the number of shares of all classes of stock that the Corporation is authorized to issue from 21,828,510 shares to 35,049,202 shares including increasing Class A Common Stock authorized shares from 15,000,000 shares to 16,500,000 shares; increasing Class B Common Stock authorized shares from 5,182,808 shares to 16,500,000 shares; and increasing Class A Preferred Stock authorized shares from 1,645,702 shares to 2,049,202 shares. The form of Amendment is set forth in Exhibit A.As of September 24, 2012, we had 12,101,824 shares of Class A Common Stock outstanding including shares of Class A Common Stock that would be issuable upon full conversion of shares of Class A Preferred Stock.The increase in the authorized shares of Class A Common Stock and Class B Common Stock will not reduce or otherwise affect our outstanding shares or the shares reserved for issuance on exercise of outstanding preferred stock or warrants. Our Board of Directors will have the authority to issue our authorized but un-issued and unreserved shares of all classes of stock without further stockholder approval, subject to compliance with the rules of any stock exchange on which our shares of Common Stock may be listed at the time and other requirements of law. As of September 24, 2012, the number of record holders our Class A Common Stock and Class A Preferred Stock was 60.There have been no cash dividends declared on our Class A Common Stock or Class A Preferred Stock since we issued each stock series. We do not intend to pay cash dividends for the foreseeable future. Our current credit agreement prohibits us from declaring dividends as long as there is outstanding debt. The Amendment will become effective on the date that a Certificate of Amendment to the Certificate of Incorporation is filed with the Secretary of State of the State of Delaware, which is expected to occur on or after November 1, 2012. The Consent provides the necessary corporate authorization under Delaware law to enable the filing and effectiveness of such an amendment.After the filing of the Amendment, our Certificate of Incorporation will provide for approximately 13,220,692 additional shares of our stock to be available for other corporate purposes in addition to the shares currently outstanding and reserved for issuance.We have no present intention to issue such additional shares at this time other than pursuant to the current Rights Offering. 5 NO APPRAISAL RIGHTS Our stockholders are not entitled to appraisal rights under the DGCL with respect to the Amendment. This Information Statement does not constitute an offer of any of our securities for sale. This notice and information statement (the “Information Statement”) is being provided to our stockholders on or about October 12, 2012. 6 PRINCIPAL STOCKHOLDERS The following table sets forth information regarding the beneficial ownership of our ClassA Common as of September 24, 2012 with regard to the following criteria (i) each person, or group of affiliated persons, known to us to own beneficially 5% or more of our outstanding common stock; (ii) each of our directors; (iii) each of our named executive officers; and (iv) all of our directors and named executive officers as a group.Under Commission rules, beneficial ownership of a class of capital stock includes any shares of such class as to which a person, directly or indirectly, has or shares voting power or investment power and also any shares as to which a person has the right to acquire such voting or investment power within 60days through the exercise of any stock option, warrant or other right. If two or more persons share voting power or investment power with respect to specific securities, each such person is deemed to be the beneficial owner of such securities. Except as we otherwise indicate below and under applicable community property laws, we believe that the beneficial owners of the common stock listed below, based on information they have furnished to us, have sole voting and investment power with respect to the shares shown. Unless otherwise noted below, the address for each holder listed below is c/o Tropicana Las Vegas Hotel and Casino,Inc., 3801 Las Vegas Boulevard South, Las Vegas, Nevada 89109. The calculations of beneficial ownership and voting rights in this table are based on 4,586,151 shares of our ClassA Common, 750,000 shares of our Class A Convertible Participating Preferred Stock (“A1 Preferred”), convertible into 3,000,000 shares of ClassA Common (assuming an exchange ratio of 4:1),and 545,585 shares of our Class A Series 2 Convertible Participating Preferred Stock (“A2 Preferred”), convertible into 2,182,340 shares of ClassA Common (assuming an exchange ratio of 4:1),and 350,000 shares of our Class A Series 3 Convertible Participating Preferred Stock (“A3 Preferred”), convertible into 2,333,328 of Class A Common (assuming an exchange ratio of 6.67:1), outstanding as of September 24, 2012. Names of Beneficial Owner Beneficial Ownership of ClassA Common Shares Percent Principal Stockholders: All stockholders party to the Stockholders’ Agreement(1) 100.0 % Tropicana Entertainment,LLC(2) 5.5 % Directors and Executive Officers: Alex Yemenidjian(3) 100.0 % Timothy Duncanson(3) 100.0 % Judy Mencher(4) 4,000 * ** John Redmond(4) 4,000 * ** Michael Ribero(4) 4,000 * ** Joanne Beckett 0 — Marie Ramsey 0 — All Directors and Executive Officers as a Group (7 persons): 100.0 % * Restricted stock with vesting schedules. **
